Case 4:20-cv-00896-ALM-KPJ Document 20-3 Filed 12/28/20 Page 1 of 2 PageID #: 168




      1
                                         Exhibit B
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                             51
Case 4:20-cv-00896-ALM-KPJ Document 20-3 Filed 12/28/20 Page 2 of 2 PageID #: 169




      1
      2                                           Header
      3
      4
      5
                Hi Michael,
      6
      7         We found that DC Chronicle News didn t follow our Community
                Standards. It's against our standards to mislead people or Facebook by
      8
                things like:
      9
                     . Misrepresenting your Page s identity or purpose
     10                 Using multiple Facebook accounts or sharing accounts between

     11                 multiple people
                     • Creating new accounts or taking other actions to avoid
     12                 restrictions on posting, commenting or sharing too much
     13                 Making it difficult to know your content's origin or making your
                        content seem more popular than it is
     14
                We may unpublish, restrict or reduce the distribution of your Page if it
     15
                goes against these or any of our other Community Standards again.
     16         These standards are in place to help keep Facebook safe for e eryone.

     17         View Community Standards
     18
                Thanks,
     19         The Facebook Team
     20
     21
     22
                                             ' michael.moates@theriarrativetimes.org
     23
     24                                           Header

     25           Facebook           hV Su port Facebook                         ./w.vv

     26
     27
     28

                                                           52
